Citation Nr: 0401672	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for degenerative disc 
and joint disease of the cervical spine.

3.  Entitlement to service connection for degenerative 
arthritis of the right shoulder.

4.  Entitlement to total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Pursuant to actions taken with respect to the issue of 
service connection in this decision, the issue of entitlement 
to a total compensation rating based on individual 
unemployability is addressed in the Remand portion at the end 
of this decision.


FINDINGS OF FACT

1.  Skin cancer was first shown clinically in 1996, many 
years after the veteran's service and is not related to his 
military service many years earlier.

2.  Physical stresses during the veteran's military service 
contributed to his degenerative disc and joint disease of the 
cervical spine and degenerative arthritis of the right 
shoulder.

CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Service connection is warranted for the veteran's 
degenerative disc and joint disease of the cervical spine.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  Service connection is warranted for the veteran's 
degenerative joint disease of the right shoulder.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 1991 & Supp. 
2002)) redefined the VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001. 66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his skin cancer, and neck 
and shoulder conditions and to obtain an opinion as to 
whether or not any such condition is related to a condition 
in service.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In the November 
2002 statement of the case, the RO notified him of the 
evidence needed to substantiate his claims.  This 
correspondence gave notice of what evidence the veteran 
needed to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Background

The veteran served as a Marine in Korea during the Korean 
Conflict.

The veteran's service medical records are negative for any 
findings relative to a skin disorder or a neck or shoulder 
disability.  His August 1953 service separation examination 
noted the spine, upper extremities, face, nose, and skin were 
all within normal limits.

The veteran's initial claim for compensation was received in 
September 1972; he claimed service connection for several 
disabilities, but did not mention a right shoulder or neck 
conditions or skin cancer.

The veteran was admitted to Florida Hospital in September 
1980 for coronary artery disease and underwent a quadruple 
coronary artery by-pass procedure.  No abnormalities ere 
noted on examination of the extremities.  A September 1997 
radiology report from Florida Hospital showed spondylosis of 
the cervical spine.

June 1996 outpatient treatment record from a dermatologist 
noted squamous cell carcinoma of the left ear; it was 
excised.  

In December 1998, B. Schwartz, M.D., reported that the 
veteran was being treated for arthritis of the neck and 
shoulder and had had that condition for several years.  The 
next day, J. Madison, M.D., reported that the veteran had 
advanced degenerative arthritis of the neck and low back.  
The doctor reported that the veteran had carried 32-40 pound 
machine guns and ammo for 13 months while in Korea, and said 
that it was reasonable to attribute a portion of his 
arthritis to the physical stress sustained while in the 
service.  The doctor added that his opinion was based on a 
reasonable medical probability.

In July 1999 S. Lauteria, M.D., reported that the squamous 
cell carcinoma removed from the veteran's nose may have been 
cold injury related.  Dr. Lauteria's letterhead reflects that 
he is a specialist in internal medicine.

On an October 1999 VA examination for cold injuries, it was 
reported that during the Korean Conflict the veteran had had 
frostbite, more so of the feet than of the upper extremities.  
He said he had developed squamous cell carcinoma of the nose 
after service and also developed squamous cell carcinoma of 
the ears.  The diagnoses were: cold injury to both feet with 
peripheral neuropathy, peripheral sensory neuropathy of the 
upper extremities, degenerative arthritis of the metatarsal 
phalangeal and metacarpal joints bilaterally, and bilateral 
calcaneal spurs.  

In December 1999, Dr. Madison reported that the veteran's 
degenerative arthritis involving the neck and spine was 
related in part to the physical stress that occurred during 
service, and that his statement was based on medical 
certainty.

On a January 2000 VA skin examination, it was reported that 
that the veteran had squamous cell cancer develop on the left 
ala of his nose apparently some time around the time he was 
in service and had multiple squamous cell carcinomas on his 
ears, face, left arm, anterior chest, and back since the 
initial lesion was excised in 1955.  The examiner diagnosed 
status post excision of multiple skin cancers due to sun 
exposure.

On a January 2000 VA spine examination, the veteran reported 
that he had a history of hand and neck weakness from exposure 
to cold water and carrying his machine gun in the Korean 
Conflict.  Following clinical examination and X-rays, the 
diagnoses included degenerative disc disease and degenerative 
joint disease about the cervical spine and positive 
examination for an impingement syndrome about the right 
shoulder.

On an April 2001 VA examination of cervical, thoracic, and 
lumbar spines, it was reported that that the veteran had 
worked as a bank security officer and then as a police 
officer for 40 years following service.  He reported that he 
had carried significant amounts of ammo during the Korean 
Conflict.  It was noted that X-rays showed minimal 
degenerative arthritis of the right shoulder.  The examiner 
diagnosed degenerative disc disease of the cervical spine and 
arthritis of the cervical spine, which he said could be 
related to his time in service and that he believed that 
there was a component of this related to the veteran's time 
in service as well as to the wear and tear of aging.  

On an April 2001 VA cold injury examination, it was noted 
that the veteran had no evidence of skin cancer of the hands 
or feet.  

On an April 2001 VA neurological examination, the impression 
was that the veteran had evidence of bilateral stocking and 
glove neuropathy of the upper and lower extremities, which 
was consistent with cold injury.  

In May 2001 VA examination for residuals of cold injuries, 
the examiner, who also examined the veteran for the VA cold 
injury examination in October 1999, reported that the veteran 
had no evidence of skin cancer to the feet or hands and that 
the skin cancer was located in exposed areas such as the 
nose, face and ears.  It was noted that the veteran had a 
history of arterial hypertension and coronary artery disease 
and had chronic obstructive pulmonary disease.  The diagnosis 
was peripheral sensory and motor neuropathy of the upper 
extremities with no evidence of skin injury to the upper 
extremities.  The doctor questioned whether the veteran's 
peripheral neuropathy was due to cold injury since the 
veteran showed no external evidence of having sustained a 
cold injury.  

In December 2003 the veteran submitted extensive additional 
evidence and waived RO consideration of same.  This evidence 
is essentially cumulative or redundant to the evidence 
already of record.



II.  Analysis

The veteran claims that he has degenerative disc and joint 
disease of the neck and right shoulder secondary to carrying 
a machine gun and ammo during the Korean Conflict.  He claims 
service connection for skin cancer secondary to cold or sun 
exposure during active service.  Service connection may be 
granted for a disability due to a disease or injury which was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including degenerative joint disease and 
malignant tumors, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

Service connection for neck and right shoulder disabilities 

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's degenerative disc or 
joint disease had their onset during service.  Numerous 
private treatment records show arthritis was first manifested 
many years after the veteran's active service.  However, a 
private doctor, J. Madison, M.D., has reported that arthritis 
of the neck was reasonably attributed to physical stresses 
during the Korean Conflict, and the VA doctor who examined 
the veteran in April 2001 also reported that the veteran's 
arthritis and degenerative disc disease of the cervical spine 
were related in part to his time in the military.  It does 
not appear that either physician directly addressed the 
arthritis of the right shoulder, but given the anatomical 
proximity and the same argument for service connection for 
the degenerative arthritis of the right shoulder, the Board 
finds that the doctors' analysis of facts of this case apply 
equally to the right shoulder.  Resolving any doubt in the 
veteran's favor the Board finds evidence as a whole supports 
granting service connection for degenerative joint disease of 
the right shoulder and cervical spine and degenerative disc 
disease of the cervical spine, and the claim for service 
connection for these conditions is granted.

Service connection for skin cancer 

The veteran also claims service connection for skin cancer.  
The evidence shows that he has had multiple squamous cell 
carcinomas on his ears, face, left arm, anterior chest, and 
back.  The service medical records are negative for skin 
cancer and the service separation examination noted normal 
skin, face and nose.  In his initial claim for compensation 
benefits in 1972, no mention was made of skin cancer and 
medical records prior to 1999 make no mention of skin cancer.  
In January 2000 the veteran reported that he had had a lesion 
excised from his ear in 1955, and the first contemporaneous 
findings relative to skin cancer was in June 1996 when 
squamous cell carcinoma of the left ear was noted, and it was 
reported that that the growth had been there for 1 year.  It 
is not contended or shown that skin was present during 
service or during the first year following service.  Rather 
the veteran initially claimed skin cancers secondary to cold 
injury, but the record does not show any cold injury to the 
areas in which he developed skin cancer; that is, the nose, 
face, chest, arm, back, or ears.  It was specifically noted 
on the May 2001 VA examination for residuals of cold injuries 
that there was no external evidence of any cold injury to the 
skin.  The Board has considered and discounted the opinion of 
Dr. Lauteria that the veteran's squamous cell carcinoma of 
the nose may have been related to cold injury because the VA 
specialist who examined the veteran for cold injury found no 
evidence of cold injury to the nose, and the other areas in 
which the veteran developed squamous cell carcinoma, e.g., 
the back and chest are not areas which were shown or alleged 
to have been affect by cold injury.

The veteran asks that his assertion that CWI (cold weather 
injury) caused skin cancer be considered under 38 U.S.C.A. 
§ 1154(b).  However, that statute may only serve to support 
his assertion that he incurred CWI in service; it does not 
support his assertions that CWI of the nose, etc., was 
chronic and led to the development of skin cancer.  That is a 
medical question which has been answered in the negative.

The veteran lately has raised the argument that the skin 
cancer may have been due to sun exposure during active duty.  
Such sun damage to the face, ears, arms and trunk was shown 
on the January 2000 VA skin examination, but the medical 
evidence does not support a finding of sun damage to the skin 
during service.  There is no medical evidence to link skin 
cancer to service on the basis of sun exposure.

Inasmuch as the medical evidence does not support a link 
between skin cancer and cold or sun exposure during service 
or any other event during service, the Board finds that a 
preponderance of the evidence is against service connection 
for skin cancer, and the veteran's claim for such must be 
denied.


ORDER

Service connection for degenerative disc disease and 
degenerative arthritis of the cervical spine is granted.

Service connection for degenerative arthritis of the right 
shoulder is granted.

Service connection for skin cancer is denied.


REMAND

In light of the favorable disposition of the veteran's claims 
of entitlement to service connection for neck and right 
shoulder disorders, the Board finds that the claim of 
entitlement to total compensation rating based on individual 
unemployability is not yet ready for appellate consideration.  
Prior to appellate consideration, the RO must assign 
appropriate ratings to the newly service-connected disorders.

Review of the evidence relevant to the veteran's claim of 
TDIU reveals little to no competent evidence regarding the 
impact of the veteran's service-connected disabilities on his 
capacity to maintain substantially gainful employment.  
Additionally, the newly service-connected disabilities will 
also affect that capacity.  The VA's duty to assist the 
appellant in the development of facts pertinent to his claim 
requires further examination of the veteran's capacity for 
employment.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

Therefore, the veteran's appeal is remanded for the following 
actions:

1.  The RO must assign appropriate 
ratings to the veteran's newly service-
connected disorders.

2.  The veteran should be afforded a VA 
examination to determine the impact of 
his service-connected orthopedic 
conditions upon his capacity for 
employment.  The claims folder should be 
made available to the examiner for review 
before the examination.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day- 
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  Thereafter, the RO must readjudicate 
the veteran's claim for a total 
disability rating based upon individual 
unemployability due to service-connected 
disabilities.

5.  If the veteran's claim is not 
granted, he and his representative should 
be provided with a supplemental statement 
of the case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision, and they should then be 
afforded the applicable time to respond.

The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



